Name: Commission Regulation (EEC) No 1302/88 of 11 May 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5. 88No L 122/50 i Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1302/88 of 11 May 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (s), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 1241 /88 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza, rape and sunflower will be confirmed or replaced as from 12 May 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Article 2 This Regulation shall enter into force on 12 May 1988 . (  ) OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 377, 31 . 12. 1987, p. 30 . 0 OJ No L 164, 24. 6. 1985, p. 11 . V) OJ No L 88, 1 . 4. 1988 , p. 6. 0 OJ No L 167, 25. 7. 1972, p. 9 . W OJ No L 176, 1 . 7. 1987, p. 30. 0 OJ No L 183, 3 . 7. 1987, p. 14. (8) OJ No L 183, 3 . 7. 1987, p. 16. 0 OJ No L 378 , 31 . 12. 1987, p. 27. 0 °) OT No L 118. 6 . 5. 1988 , p. 22. (") OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. 03) OJ No L 183, 3 . 7. 1987, p. 18 . 12. 5 . 88 Official Journal of the European Communities No L 122/51 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 (') 5th period 10 o 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : .  in Portugal (Esc)  in another Member State (Esc) 0,000 0,000 24,597 59,73 66,33 1 178,81 178,00 212,60 19,783 14,846 37 275 2 243,03 0,00 3 751,54 0,00 4 716,13 0,000 0,000 24,389 59,25 65,78 1 168,77 176,36 210,75 19,602 14,692 36 914 2 199,62 0,00 3 719,44 0,00 4 670,78 0,000 0,000 21,062 50,07 56,34 1 008,73 151,02 181,52 16,809 12,464 31 392 1 709,87 0,00 3 204,98 0,00 4 085,66 0,000 0,000 20,980 49,98 56,23 1 004,10 149,87 180,79 16,704 12,403 31 071 1 681,77 0,00 3 178,85 0,00 4 053,48 0,000 0,000 20,980 49,98 56,23 1 004,10 149,87 180,79 16,704 12,403 31 071 1 681,77 0,00 3 178,85 0,00 4 033,48 0,000 0,000 20,980 50,30 56,55 999,10 150,60 178,93 16,620 12,270 30 860 1 633,20 0,00 3 148,14 0,00 4 005,31 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 122/52 Official Journal of the European Communities 12. 5. 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (&gt;) 4th period 9 0 5th period 10 o 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2,500 , 2,500 27,097 2,500 2,500 26,889 2,500 2,500 23,562 2,500 2,500 23,480 2,500 2,500 23,480 2,500 2,500 23,480 2. Final aids : (a) Seed harvested and processed in : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) &gt;  Greece (Dr) 65,69 73,02 1 298,98 1'96,69 234,49 21,862 16,486 41 268 2 563,88 65,21 72,47 1 288,93 195,05 232,63 21,680 16,332 40 907 2 520,47 55,97 62,95 1 128,90 169,71 203,41 18,888 14,104 35 385 2 030,72 55,88 62,85 1 124,27 168,56 202,68 18,783 14,044 35 063 2 002,62 55,88 62,85 1 124,27 168,56 202,68 18,783 14,044 35 063 2 0Q2,62 56,20 63,17 1 119,26 169,29 200,81 18,699 13,911 34 853 1 954,05 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 385,53 4 137,07 385,53 4 104,97 385,53 3 590,51 385,53 3 564,38 385,53 3 564,38 385,53 3 533,67 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 429,31 5 145,44 429,31 5 100,09 429,31 4 514,97 429,31 4 482,80 429,31 4 482,80 429,31 4 434,62 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 12. 5. 88 Official Journal of the European Communities No L 122/53 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 5 1st period 6 2nd period 7 3rd period 8 0 4th period 9 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,440 0,000 34,025 3,440 0,000 33,881 3,440 0,000 33,809 3,440 0,000 30,426 3,440 0,000 30,426 2. Final aids : liI lill (a) Seed harvested and processed in (2) : ¢  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 82,37 91,62 1 631,49 247,65 294,76 27,528 20,850 52 050 3 324,59 82,03 91,24 1 624,54 246,52 293,47 27,402 20,744 51 799 3 292,51 81,88 91,05 1 621,06 245,66 292,83 27,336 20,691 51 522 3 245,31 72,33 81,31 1 457,70 219,79 263,20 24,484 18,465 45 912 2 792,90 72,33 81,31 1 457,70 v 219,79 263,20 24,484 18,465 45 912 2 792,90 (b) Seed harvested in Spain and processed : I 1  in Spain (Pta)  in another Member State (Pta) 530,49 4 016,61 530,49 3 994,39 530,49 3 981,77 530,49 3 444,77 530,49 3 444,77 (c) Seed harvested in Portugal and processed : l I  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 720,05 6 525,55 0,00 6 685,09 6 491,59 0,00 6 666,97 6 474,00 0,00 6 048,63 5 873,56 0,00 6 048,63 5 873,56 3. Compensatory aids : l  in Spain (Pta) 3 972,00 3 949,78 3 937,15 3 400,15 3 400,15 4. Special aid : I  in Portugal (Esc) 6 525,55 6 491,59 6 474,00 5 873,56 5 873,56 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,075230 2,070470 2,065730 2,061000 2,061000 2,047040 F1 2,327310 2,323280 2,319050 2,314870 2,314870 2,302420 Bfrs/Lfrs 43,411800 43,407400 43,395700 43,379200 43,379200 43,340200 FF 7,050310 7,062220 7,074540 7,086370 7,086370 7,120430 Dkr 7,995970 8,019310 8,041770 8,061650 8,061650 8,122580 £Irl 0,777715 0,778328 0,778871 0,779488 0,779488 0,781483 £ 0,660311 0,661593 0,662821 0,664131 0,664131 0,668278 Lit 1 545,40 1 550,21 1 555,82 1 561,52 1 561,52 1 578,11 Dr 166,82600 168,16500 169,24200 170,65700 170,65700 »75,28100 Esc 169,91500 170,73800 171,47100 172,42900 172,42900 175,17500 Pta 137,32100 137,66900 138,09300 138,56800 138,56800 139,99400